Citation Nr: 1218188	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for a left fifth toe disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to July 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a lumbar spine disability, rated 10 percent, and granted service connection for a left fifth toe disability, rated 0 percent, each effective August 1, 2006.  An interim (April 2009) rating decision increased the rating for the lumbar spine disability to 20 percent, and increased the rating for the left fifth toe disability to 10 percent, both also effective August 1, 2006.  In October 2010, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.  These matters were before the Board in November 2010 when they were remanded for additional development.  


FINDINGS OF FACT

1.  At no time since the award of service connection is the Veteran's lumbar spine disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms (other than bilateral leg radiculopathy) or incapacitating episodes are not shown.  

2.  At no time since the award of service connection is the Veteran's left fifth toe disability shown to have been manifested by symptoms or impairment that may be reasonably be characterized as more severe than moderate foot injury; disability equivalent to amputation (with removal of metatarsal head) has not been shown.  





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for lumbar spine disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5242, 5243 (2011).  

2.  A rating in excess of 10 percent for a left fifth toe disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Codes 5172, 5227, 5230, 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the September 2006 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2007 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and an October 2011 supplemental SOC (SSOC) readjudicated the matters after the Board Remand ordered development was completed, and the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in July 2006, March 2009, and May 2011.  The Board finds that the examinations are adequate for rating purposes as the examiners reviewed the record, noted the history of the disabilities, and conducted a thorough examination, with notation of all clinical findings for proper determinations in these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.  

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Lumbar Spine Disability

On July 2006 VA examination, the Veteran reported that in January 2006 he noticed his back continued to cause him pain and that the pain was going down his right leg to his knee.  He denied any recent accident to his back.  He had received three epidural shots for back pain, which helped to a limited extent.  He currently suffered from continuous, dull and sharp pain, ranging from a 3 (on a scale to 10) on a good day, to 9 on a bad day, with pain radiating down his right leg to the knee.  He reported flare-ups at least two to four times per week, lasting two to four hours.  He denied any incapacitation within the last year.  He related he could sit for one hour; stand for 20 to 30 minutes; walk one mile; lift ten pounds frequently, 20 pounds occasionally; and push and pull a vacuum.  He found it painful to go up and down stairs or bend forward at his back, and painful (and difficult) to squat.  He could; drive at least two to three hours, but had to shift positions while driving; he could heel and toe walk without much problem.  

On physical examination, the Veteran's gait was normal; he did not use assistive devices (other than a knee brace).  There was no evidence of any gross deformities.  He had some muscle spasm and tenderness.  Range of motion studies revealed flexion to 75 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner opined the Veteran should be allocated at least a 5 degree loss in extension and in rotation because of his pain and discomfort.  It was also noted he had a definite 25 degree loss in forward flexion (i.e., to 65 degrees).  On repetitive range of motion, there was no added limitation of motion.  

In his September 2006 notice of disagreement, the Veteran reported that due to his lumbar spine disability he could not move well, stand very long (5 minutes), or walk very long.  

In his August 2007 VA Form 9 (Substantive Appeal), the Veteran reported he is in discomfort and pain from his lumbar spine disability approximately 90 percent of the time.  He indicated his treatment includes physical therapy, deep tissue massage therapy, acupuncture, and over-the-counter medication.  He further reported he cannot sit for more than 15 minutes at work or walk for prolonged periods.  

Evans Army Community Hospital treatment records include a September 2006 report noting his complaint of recurrent lower back pain, with no improvement of symptoms with physical therapy or pain management.  A February 2007 report noted his complaint of new lower back pain (rated 4 on a scale to 10).  On physical examination he also had back stiffness.  Another February 2007 report notes he exercised regularly, doing daily cardiovascular and strength training for 60 to 90 minutes.  A March 2007 report provided an assessment of lower back pain due to DDD.  A June 2007 report found lower back tenderness on physical examination.  

On March 2009 VA examination, the Veteran reported no impairment of activities of daily living and that he was fully capable of eating, cooking, dressing, undressing, writing, and driving without assistance.  His exercise limits were primarily determined by low back pain, and included no running, and 25 minutes for walking, standing or sitting.  He performed low back stretching exercises daily.  He also did aerobic exercises one day per week, swam for 30 minutes, and three days per week exercises on a stationary bike for 30 minutes.  Currently the Veteran undergoes physical therapy for his lumbar spine disability three days per week and managed by a pain specialist with ongoing nerve injections on an annual basis.  He does not take analgesics for his lumbar spine disability because his gastroenterologist recommended no analgesics as a consequence of a 2007 upper gastrointestinal bleeding episode.  He complained of continuous lower back pain (rated 5 to 6 on a scale to 10), with stiffness, weakness, fatigability and lack of endurance.  He reported flare-ups 2 to 3 times per month (pain rated 8 to 9 on a scale to 10) with episodes lasting 2 to 6 hours.  He related that during flare-ups, he is completely incapacitated and unable to work, and had gone home from work during such episodes to lie down on a hard flat surface until the episode resolves.  

On physical examination, there was no evidence of a low back brace or any assistive device.  The Veteran had a normal gait and could walk on the balls and heels of his feet.  There was no kyphosis, scoliosis, tenderness or spasm.  Range of motion studies revealed flexion to 60 degrees, extension to 30 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 30 degrees.  The diagnoses included lumbar spine degenerative joint disease (DJD) and degenerative disc disease (DDD) with residual decreased range of motion.  

At the October 2010 videoconference hearing, the Veteran testified that since the March 2009 VA examination, his lumbar spine pain went from being sporadic to continuous with increased limitations on motion and quality of life.  He reported he could no longer sit for more than 30 to 45 minutes before having to get up and stretch his back.  He also indicated he saw a physical trainer three days a week to work on his core.  He denied any incapacitating episodes [i.e., doctor- prescribed bedrest] within the last 2 to 3 months.  

On May 2011 VA examination, the Veteran reported he had at least one spinal injection per year (the last being in 2009), and that he currently receives physical therapy with a trainer on a daily basis, deep tissue massages once per week, and acupuncture once per month.  He complained of daily continuous achy/stabbing type pain, averaging 4 to 5 (on a scale to 10).  He also reported he has weakness, stiffness, fatigue, and lack of endurance.  He indicated he uses an elastic back brace if he lifts more than 50 pounds.  He related he has 5 to 6 flare-ups per year (pain increasing to a 9 on a scale to 10), lasting from 1 to 7 days.  During the flare-ups he lies on the floor, avoids prolonged standing/walking and applies ice/heat to his low back.  He denied any incapacitating episodes in the past 12 months.  

On physical examination, the Veteran had a normal gait, heel and toe walking was without difficulty except that his left foot rotated minimally laterally as he tried to relieve pressure on his left fifth metatarsal head by putting pressure on the left lateral heel.  He did not use an ambulatory aid or back brace.  There was no decrease in the usual lumbar lordosis.  Mild scoliosis more likely than not due to muscle spasms palpable on examination was noted; there was no kyphosis.  There was no lumbar paraspinals tenderness.  Range of motion studies revealed flexion to 55 degrees without pain (and to 70 degrees with pain), extension to 5 degrees without pain (and to 10 degrees with pain), right lateral flexion to 35 degrees without pain (and to 40 degrees with pain), left lateral flexion to 30 degrees without pain (and to 40 degrees with pain), right lateral rotation to 35 degrees without pain (and to 50 degrees with pain), and left lateral rotation to 30 degrees without pain (and to 40 degrees with pain).  The examiner suggested there was an additional loss of range of motion for forward flexion of 10 degrees (i.e., to 45 degrees) and for extension of 5 degrees (i.e., to 0 degrees) due to painful motion and impaired endurance for the lumbar spine.  There was no evidence of ankylosis.  X-rays revealed L4 spondylolysis; mild convex left scoliosis between L3 and L5 with asymmetric right-sided L4-L5 facet hypertrophy and sclerosis, likely degenerative; significant L4-L5 DDD, mild to moderate L5-S1; and scattered mild degenerative bony changes.  The diagnoses included multilevel lumbar spine DJD and DDD, spondylolisthesis of L4 relative to L5 and mild scoliosis, and muscle spasms severe enough to result in abnormal spinal contour.  

The lumbar spine disability has been assigned a 20 percent rating.  Consequently, the focus is on those criteria that would afford a rating in excess of 20 percent.  

The Veteran's service-connected lumbar spine disability is rated under Codes 5003-5242 (for degenerative arthritis).  Degenerative arthritis is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula), and intervertebral disc syndrome (also diagnosed) is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the veteran.  38 C.F.R. § 4.71a, Codes, 5242, 5243.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence, or allegation, that the Veteran has ever had an incapacitating episode (bed rest prescribed by a physician), rating the disability based on such episodes would be inappropriate.  [The Board notes the Veteran's complaint on March 2009 VA examination that during the flare-ups he is completely incapacitated and unable to work.  However, there is no indication that bedrest was ever  prescribed by a physician, and the Veteran has not alleged otherwise.]  

[The Board also notes that the General Rating Formula provides for separate ratings for associated neurological abnormalities.  Notably, the Veteran has already been awarded separate 10 percent ratings for bilateral leg radiculopathy as secondary to his service-connected lumbar spine disability.  He has not disagreed with the ratings assigned (by April 2009 rating decision),and they are not for consideration herein.][

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has consistently been greater than 55 degrees (even with consideration of range of motion with pain), and there is no evidence of ankylosis of the spine.  The Board notes that the May 2011 examiner found there was an additional loss of range of motion for extension of 5 degrees (i.e., to 0 degrees) due to painful motion and impaired endurance for the lumbar spine.  However, the examiner explicitly stated that there was no evidence of ankylosis (and no notation of limitation of forward flexion to 30 degrees, even due to pain) so as to warrant a 40 percent rating.  Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Significantly, May 2011 examination found under DeLuca an additional loss of range of motion for forward flexion of 10 degrees (i.e., to 45 degrees) and for extension of 5 degrees (i.e., to 0 degrees) due to painful motion and impaired endurance for the lumbar spine.  However, such did not cause a degree of impairment (flexion limited to 30 degrees, or ankylosis) sufficient to warrant a 40 percent rating.  Consequently, the next higher (40 percent) rating under the General Rating Formula criteria is not warranted.  Notably, there is no evidence of any objective neurological abnormalities other than the already currently separately rated bilateral leg radiculopathy.  

As the criteria for the 20 percent rating currently assigned encompass the greatest degree of severity of the Veteran's lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

Left Fifth Toe Disability

On July 2006 VA examination, the Veteran reported that he injured his left fifth toe during service swimming and kicking off from the sidewall.  Subsequently, the extensor tendons in the toe were cut, and he currently has a chronically displaced (posteriorly or superiorly) distal phalanx of the left fifth toe.  He complained of pain and discomfort when he has any impact or if he wears tight shoes.  He described the pain as sharp, ranging from 0 (on a scale to 10) on a good day, to 6 (on a bad day).  He denied any swelling.  He indicated he has flare-ups at least once a month due to activity which may not last longer than an hour, treated with rest, anti-inflammatory drugs or ice packs.  On physical examination, his gait was normal.  He did not use assistive devices (other than a knee brace).  His left fifth toe was definitely deformed.  It was lying in a dislocated position (dislocated at the phalangeal joint).  There was no corn formation, but there was a certain amount of callus formation (0.5 cm in diameter) at the head of the metatarsal on that side.  The toe was painful on palpation.  It was completely devoid of any range of motion (because of the tenectomy of the extensor tendon).  A scar, approximately 1 centimeter long and 1/16 centimeter wide, lateral to the toe superiorly, was well healed.  

In his September 2006 notice of disagreement, the Veteran reported that he has a difficult time finding shoes that fit his left foot without causing pain and discomfort to his left fifth toe.  He also related he has a hard time running.  

In his August 2007 VA Form 9 (Substantive Appeal), the Veteran reported he continues to experience left fifth toe soreness, and that he has to walk abnormally so as to avoid putting pressure on the toe joint itself.  He reiterated that it is hard to find a shoe that fits without pain and discomfort.  

On March 2009 VA examination, the Veteran reported no impairment of activities of daily living and that he was fully capable of eating, cooking, dressing, undressing, writing, and driving without assistance.  He indicated his exercise limits were primarily determined by low back pain.  The examiner noted that as a consequence of the deformity and surgical severing of the tendons to the fifth toe, the Veteran has no motor function of the toe.  He complained of chronic daily intermittent brief spikes of pain with any striking of the left lower toe against an object or with pressure.  Consequently, he wore very wide shoes (to give the toe room in the forefoot area of the shoe and to prevent impact).  He requires no treatment with custom shoes or with shoe inserts.  Weekly he has a 60 minute episode of pain that spontaneously increased to a 9 or 10 (on a scale to 10) and decreases to an asymptomatic level.  He denied taking medication for his toe.  He also denied any symptoms of pain, weakness, or fatigue of the left fifth toe while standing, walking, or at rest routinely.  He reported no specific limitations with walking or standing as a consequence of the toe.  
On physical examination, the left fifth toe demonstrated no motor function.  The proximal phalanx was displaced dorsally and directed directly toward the metatarsophalangeal joint of the fourth toe.  The middle and distal phalanges of the fifth toe are then directed distally to run alongside the dorsolateral aspect of the fourth toe.  He has a nearly indiscernible tendon resection surgical scar that was 8 millimeters in length by one millimeter in width, described as non-tender and smooth in appearance with hypopigmentation present throughout the length of the scar.  The scar is flat with no depression or keloid formation, and no adherence to the underlying deep tissues, nor any evidence of inflammation, edema, or ulceration.  The diagnoses included stable left fifth toe status post tendon resection surgery with residual unchanged deformity and loss of motor function.  

At the October 2010 videoconference hearing, the Veteran testified that he walks on the inside of his feet due to the build up the callus on the left side of his left fifth toe, thereby affecting his gait.  He indicated he has difficulty trying to find shoes that are extra wide.  He previously used inserts and cut out part of the shoe to make room for the toe.  

On May 2011 VA examination, the Veteran reported he wears wide shoes for comfort, and could not run due to pain.  He denied wearing any shoe inserts.  He complained of an achy-type pain only with standing and walking, averaging 4 (on a scale to 10), located mostly on the base of the left fifth metatarsal head on the bottom of his foot.  He reported he constantly has callus formation and tends to put pressure on his left lateral heel to relieve the pressure.  He also reported he has fatigue and that he has increased pain with standing and walking; he denied any weakness.  He indicated that if not for his lumbar spine disability, his bilateral foot disabilities would not limit him to walking more than one mile or standing for more than 30 minutes.  

On physical examination, the Veteran demonstrated a normal gait, heel walking and toe walking without difficulty except that his left foot rotated laterally minimally as he tried to relieve e pressure on his left fifth metatarsal head by putting pressure on the left lateral heel.  He did not use orthotic shoes.  There was no painful motion, edema, weakness or instability of the bilateral feet.  There was tenderness to palpation over the bottom surface of the left fifth metatarsal head with callus formation.  There was obvious deformity of the left fifth toe as it was medially rotated 30 degrees at the metatarsophalangeal joint and laterally rotated at the proximal interphalangeal joint.  There was also no movement of the left fifth toe.  There was a well-healed vertical scar measuring 1 centimeter by 0.2 centimeter on the left fifth metatarsal aspect dorsal surface without evidence of infection or skin breakdown.  Weight bearing was normal.  His left shoe showed signs of distal lateral (by the fifth metatarsal head region) and lateral heel wear.  There was no significant change in active range of motion following repeat testing against resistance and so no additional loss of range of motion for the bilateral feet joints due to painful motion, weakness, impaired endurance, incoordination, or instability.  The diagnoses included chronic left fifth metatarsophalangeal joint dislocation with residuals of chronic pain, callus formation resulting shoe wear, and mild gait abnormality with prolonged walking.  

The Veteran's left fifth toe disability is rated under Code 5284 (for other foot injuries).  A 10 percent rating is warranted for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury.  A 30 percent rating is warranted for severe foot injury.  38 C.F.R. § 4.71a.  If there is less than moderate foot injury, a 0 percent rating is assigned.  38 C.F.R. § 4.31.  

At no time during the appeal period is the Veteran's left fifth toe disability shown to have been manifested by symptoms productive of more than moderate foot disability.  The record reflects that the Veteran experiences pain, tenderness to palpation, no motor function or range of motion, and fatigue.  However, there is no evidence of weakness, edema, instability, or abnormal weight bearing.  Indeed, on July 2006 and May 2011 examinations he was found to have a normal gait, although the May 2011 examiner did note he had a mild gait abnormality with prolonged walking.  Based on the above findings, the Veteran's left fifth toe disability picture is not one consistent with more than moderate foot injury.  

The Board also notes that the instant claim for higher rating is subject to 38 C.F.R. § 4.68 (i.e., the amputation rule).  To warrant a rating in excess of 10 percent, under 38 C.F.R. § 4.68 (and Code 5172) amputation, other than the great toe, is rated 0 percent without metatarsal involvement, or 20 percent for one or two toes with removal of the metatarsal head.  While there is evidence of metatarsal involvement, the Veteran's left fifth toe is intact.  Consequently, a rating in excess of 10 percent for the Veteran's left fifth toe disability under Code 5172 is not warranted.  

Rating the disability under Codes 5227 and 5230 (for ankylosis of individual digits and limitation of motion of individual digits), respectively, would be of no benefit to the Veteran as the highest rating under those codes is 0 percent.  

In summary, the factual evidence of record does not show findings that meet or approximate any schedular criteria for a rating in excess of 10 percent.  Consequently a rating in excess of 10 percent is not warranted.  

Extraschedular Evaluation

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's service-connected disabilities and their associated impairment to the rating schedule, the Board finds that the degree of disability shown throughout the appeal period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Referral of either claim for extraschedular consideration is not warranted.  

Finally, as the record shows that the Veteran is employed and has been throughout the appeal period, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 20 percent for lumbar spine disability is denied.  

A rating in excess of 10 percent for left fifth toe disability is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


